AG Paxton Releases Statement on First Assistant AG Jeff Mateer's Nomi...          https://www.texasattorneygeneral.gov/es/node/7776

                   Case 3:18-cv-02935-X Document 40-10 Filed 09/19/19            Page 1 of 1 PageID 332




                   Attorney General Ken Paxton today praised President Trump’s nomination of Texas’
                   First Assistant Attorney General Jeff Mateer as a Federal District Judge:

                   “Jeff Mateer is a principled leader—a man of character—who has done an outstanding
                   job for the State of Texas as First Assistant Attorney General,” said Attorney General
                   Paxton. “I knew when I appointed him eighteen months ago that a greater calling
                   could come, and I couldn’t be happier for Jeff and his family for this well-deserved
                   appointment and high honor. Judges who rule by the Constitution and the law are
                   desperately needed today, and I am confident a Judge Mateer will faithfully fulfill this
                   duty.”

                   Other colleagues in the attorney general’s office weighed in on Jeff Mateer’s
                   appointment by the president:

                   “The State of Texas owes a debt of gratitude to Jeff Mateer, and his country is very
                   fortunate to have a jurist committed to the rule of law and the constitutional
                   principles on which this country was founded,” said Solicitor General Scott Keller.

                   Brantley Starr, Deputy First Assistant Attorney General said, “Jeff Mateer leaves a
                   legacy of service to the State of Texas and will now extend that service to all
                   Americans.”

                   “Jeff Mateer will be a righteous defender of the rule of the law. He has a deep
                   character and strong integrity that, when matched with his respect for the
                   Constitution and love for his country, will be a principled addition to our federal
                   courts,” said Director of Communications Marc Rylander.

                   To view the announcement, click here: http://bit.ly/2j79NHt
